DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8, 11, 13, 29 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baucom et al (US 2013/0084047 A1).  Baucom teaches an optical waveguide cable (50, Fig. 7) defined by a longitudinal axis passing through a geometrical center of the optical waveguide cable (50) (see Fig. 7), the optical waveguide cable (50) comprising:
one or more optical waveguide bands (13) positioned substantially along the longitudinal axis of the optical waveguide cable (50), wherein each of the one or more optical waveguide bands (13) having a plurality of light transmission elements (12) (P0048);
a plurality of cylindrical enclosures (14, 18, 20) substantially concentric to the longitudinal axis of the optical waveguide cable (50), wherein the plurality of cylindrical enclosures (14, 18, 20) is defined by the longitudinal axis, wherein the plurality of cylindrical enclosure (14, 18, 20) surround the one or more optical waveguide bands (13), wherein the plurality of cylindrical enclosure (14, 18, 20) comprising:
a plurality of water blocking elements (14a-c);
a predefined cylindrical enclosure (10) encapsulating the one or more optical waveguide bands (13);
a protective cover (20); and
a first pair of robust components (one pair of 19a) and a second pair (other pair of 19a) of robust components circular in cross-section (see Fig. 7), embedded in the protective cover (20), wherein the first pair of robust components (19a) and a second pair of robust components (19a) are diagonally opposite to each other (see Fig. 7), wherein each robust component of the first pair of robust components touches each other (see Fig. 7), and wherein each robust component of the second pair of robust components touches each other (see Fig. 7);

wherein the plurality of cylindrical enclosure includes a water swellable tape layer (P0048);
wherein the predefined cylindrical enclosure is made of a material selected from a combination of materials including polyethylene and polypropylene (P0053, 0055); and
wherein the plurality of light transmission elements (12) is edge bonded to enable the one or more optical waveguide bands (13) via the dry insert (14) (P0062).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5-7, 9, 10, 12 and 14-28 are rejected under 35 U.S.C. 103 as being unpatentable over Baucom in view of Tirelli et al (US 2003/0059613 A1) and further in view of Yokokawa et al (US 6,229,944 B1).
Baucom teaches the cable previously discussed, but does not teach explicitly the limitations of the listed claims, including the predefined cylindrical enclosure/protective cover is made of a material having a density of at most 0.935 gram per cubic centimeter.
Tirelli teaches a cable that can be used with optical fibers (paragraph 0084) wherein a concentric predefined cylindrical enclosure is made from medium density polyethylene (MDPE) with a density of 0.926-0.940 gram per cubic centimeter (paragraph 0049) and in the case where the claimed ranges ''overlap or lie inside ranges disclosed by the prior art'' a prima facie case of obviousness exists. ln re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Baucom and Tirelli are analogous art because they are from the same field of endeavor, cable jackets.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use the MDPE taught by Tirelli in the cable taught by Baucom. 
The motivation for doing so would have been to provide a flame-retardant layer for protecting the fibers (Tirelli, paragraphs 0045-0049).
Regarding claims 2, 5, 7, 14, 15, 17, 22 and 24:
Baucom and Tirelli teach the cable previously discussed.  Baucom and Tirelli do not state how the density was measured or that the density of the enclosure is at most 40% of density of 
First the temperature range, humidity and time conditions of the density measurement are not structural limitations of the cable that would differentiate these claims from the cited art since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See also MPEP 2112.01.  Baucom and Tirelli teach using a MDPE material, which is the same material stated by applicant as having the desired, claimed properties.
Second, since Baucom and Tirelli teach using MDPE and also teach glass fibers, which is the same materials as applicant, the enclosure must be at most 40% the density of the transmission elements.
Third, the cracking resistance, tensile strength/elongation and brittleness of the enclosure are all results of the material chosen for the enclosure.  Baucom and Tirelli and applicant choose MDPE or polypropylene and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are 
Regarding claim 2:  
Baucom and Tirelli teach the cable previously discussed, but does not mention the melt mass-flow rate or kink radius of the cable.  The melt mass-flow rate and kink radius of the enclosure are all results of the material chosen for the enclosure.  Baucom and Tirelli and applicant choose MDPE and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See also MPEP 2112.01.
Regarding claims 4 and 8:
Baucom teaches the predefined cylindrical enclosure comprising a first water blocking/swellable tape element, wherein the first water blocking element surrounds the one or more optical waveguide bands to prevent ingression of water in and around the one or more optical waveguide bands as previously discussed.
Regarding claims 10, 19 and 26:  
Baucom and Tirelli teach the cable previously discussed, but does not mention the attenuation of the light elements.  The attenuation properties are all results of the material chosen for the enclosure and fiber.  Baucom and Tirelli and applicant choose MDPE and glass 
Baucom and Tirelli does not teach expressly an area factor of about 44% or fill factor of about 0.445 wherein at least one corner of the bands are coupled with the enclosure or the diagonal distance of the bands to the enclosure or the light transmission elements having a fill factor of about 0.109.
Yokokawa teaches an optical cable comprising an area factor of 40 to 90% (0.4 to 0.9 fill factor) (abstract, the surrounding filler area factor is 10-60% so the fibers fill the remaining area factor) and wherein the corners of the fibers (bands) are coupled to one of the cylindrical enclosures (2) (see Fig. 1).  Yokokawa also teaches a 4.8 mm inner diameter enclosure and a ribbon stack with a 2.1 mm width and 2.4 mm height resulting in a diagonal distance between the fibers and enclosure being “about” 0.9 mm (given about is not defined specifically).
The light transmission elements (fibers) each have a small fill factor and given the inside diameter of 4.8 mm and known fibers having a diameter in the 0.5 mm range which results in a fill factor of the transmission elements being at least “about” 0.109 (given about is not defined specifically).

At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the cable of Baucom and Tirelli to use the dimensions (fill/area factors, corner coupling) taught by Yokokawa.
The motivation for doing so would have been to prevent breakage of the fibers within the cable (Yokokawa, column 2 lines 17-27).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Baucom as applied to claim 1 above, and further in view of Sandate Aguilar et al (US 9,140,867 B1).
Baucom teaches the cable previously discussed, but does not state the material of the two pairs of robust components.
Sandate Aguilar teaches robust components in the sheath that are made of fiber reinforced plastic (C8 L58-64).
Baucom and Sandate Aguilar are analogous art because they are from the same field of endeavor, optical cables.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use the material of Sandate Aguilar as the material of the robust components of Baucom.
The motivation for doing so would have been to provide strength by choosing a material that is more rigid than the cable jacket (Sandate Aguilar, C8 L58-64).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883